DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
This action is responsive to the claims filed 28 September 2020. 
Claims 16-30 are currently pending and being examined. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-19, 21-24, and 27-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshino (US 2013/0186666).

Claim 16, Yoshino teaches a hand-held power tool (10; Fig. 1), comprising:
a drive unit (31; Fig. 2) actuatable using at least one manual switch (21; Fig. 1);
a housing (11 and 13; Fig. 1); and
at least one user interface (15; Fig. 1), the user interface including at least one operating element (light switching button 23; Fig. 1) and at least one work location (first lamp 25; Fig. 1), the work location illumination unit including at least one illuminant and at least one light guiding element (25; Fig. 1; lamps are defined as having a light emitting element and a cover). 

Claim 17, Yoshino teaches the hand-held power tool as recited in claim 16, wherein the user interface (15; Fig. 1) includes at least one carrier element (15; Fig. 1) which is configured to carry the user interface and to transfer occurring operating forces into the housing (buttons 22, 23; Fig. 1) .

Claim 18, Yoshino teaches the hand-held power tool as recited in claim 17, wherein the carrier element (15; Fig. 1) is configured as: (i) at least one operating carrier element (15; Fig. 1), the operating carrier element carrying at least the operating element (23; Fig. 1), and/or (ii) at least one light guiding carrier element (25; Fig. 1), the light guiding carrier element carrying at least the light guiding element.

Claim 19, Yoshino teaches the hand-held power tool as recited in claim 18, wherein the light guiding carrier element includes at least one receptacle for an electrical contacting of the user interface (“A control board is accommodated within the battery pack attachment 14 located at a back side of the operation panel 15 and connected to each button of the operation panel 15 or a lamp.” ¶[0023]).

Claim 21, Yoshino teaches the hand-held power tool as recited in claim 18, wherein the light guiding carrier element (25; Fig. 1) includes at least one recess (see Fig. 1 showing 25 located in a recess in comparison to the housing of the tool).

Claim 22, Yoshino teaches the hand-held power tool as recited in claim 18, wherein the light guiding element is attached to the light guiding carrier element (25; Fig. 1; lamps are defined as having a light emitting element and a cover).

Claim 23, Yoshino teaches the hand-held power tool as recited in claim 18, wherein the light guiding carrier element and the light guiding element are designed in one piece (25; Fig. 1; lamps are defined as having a light emitting element and a cover, the holder of the cover and the carrier are shown as a one piece).

Claim 24, Yoshino teaches the hand-held power tool as recited in claim 18, wherein the light guiding carrier element includes at least one mounting unit configured to mount the user interface at the housing of the hand-held power tool (“an operation panel 15 and a first lamp 25 are provided on an upper surface side of the battery pack attachment 14” ¶[0020]; at least one mounting unit is holding it on to the tool).

Claim 27, Yoshino teaches the hand-held power tool as recited in claim 18, wherein the operating carrier element is attached to the light guiding carrier element (15, 25; Fig. 1; ¶[0020]).

Claim 28, Yoshino teaches the hand-held power tool as recited in claim 16, wherein the operating element (23; Fig. 1) is used to at least to control and/or regulate the work location illumination unit (“a mode switching button 22 for changing an operating mode and a light switching button 23 for lighting the first lamp 25 and the second lamp 32.” ¶[0021]).

Claim 29, Yoshino teaches the hand-held power tool as recited in claim 16, wherein the user interface includes at least one further operating element (mode switching button 22; Fig. 1), the further operating element being used to at least: (i) set a rotational speed level (¶[0032]).

Claim 30, Yoshino teaches the hand-held power tool as recited in claim 16, wherein the housing includes at least one hand-held power tool rechargeable battery pack (16; Fig. 1) holding device at which the user interface is situated (“A control board is accommodated within the battery pack attachment 14 located at a back side of the operation panel 15 and connected to each button of the operation panel 15 or a lamp.” ¶[0023]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 20 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshino (US 2013/0186666) in view of Nagasaka (US 2017/0151657).

Claim 20, Yoshino teaches the hand-held power tool as recited in claim 18, wherein the light guiding carrier element (25; Fig. 1). 
Yoshino does not expressly teach the light guiding carrier element includes at least one volume equalization element at least for the operating element.
However, Nagasaka teaches light guiding carrier element (50; Fig. 7) includes at least one volume equalization element at least for the operating element (see Fig. 7 showing a gaps around s1-s3 and d1-d3, which would act as a volume equalization element). 
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the device of Yoshino, by having air gaps between elements, as taught by Nagasaka, so the buttons are easy to press and when the button are pressed there a void for them to be received without increasing pressure in the cavity. 

Claim 25, Yoshino teaches the hand-held power tool as recited in claim 24. 
Yoshino does not expressly teach the mounting unit includes a first at least partially circumferential mounting element, and the housing includes at least one at least partially circumferential holding element, the first mounting element and the 

    PNG
    media_image1.png
    767
    594
    media_image1.png
    Greyscale
However, Nagasaka teaches a mounting unit includes a first at least partially circumferential mounting element, and the housing includes at least one at least partially circumferential holding element, the first mounting element and the holding element establishing an operative connection for vertically mounting the user interface (see annotated Figs. 4&5; ¶[0009]).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the device of Yoshino, by the mounting elements, as taught by Nagasaka, for securely mounting a user interface in a housing and so the interface doesn’t project beyond the housing. 


    PNG
    media_image2.png
    806
    614
    media_image2.png
    Greyscale
Claim 26, Yoshino as modified by Nagasaka teaches the hand-held power tool as recited in claim 25, wherein the mounting unit includes a second at least partially circumferential mounting element, and the housing includes at least one at least partially circumferential setting element, the second mounting element and the setting element establishing an operative connection for horizontally mounting the user interface (Nagasaka: annotated Fig. 6).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATIE L GERTH whose telephone number is (303)297-4602. The examiner can normally be reached Monday-Thursday 9am-4pm (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KATIE L GERTH/Examiner, Art Unit 3731                                                                                                                                                                                                        /THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731